Order entered November 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00948-CR

                               THE STATE OF TEXAS, Appellant

                                                V.

                               MICHAEL A. GALOFARO, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-00297-N

                                            ORDER
       The clerk’s record filed in this appeal does not contain a copy of the trial court’s order

granting appellee’s “motion for double jeopardy.” A docket sheet entry does not satisfy the

requirement for a written order.

       Accordingly, we ORDER the trial court to file, by DECEMBER 8, 2014, its written,

signed, and dated order setting forth its ruling on appellee’s double jeopardy motion.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated on December 8, 2014 or when the supplemental record with the written order

ruling on appellee’s motion.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Fred Tinsley, Presiding Judge, 195th Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.


                                                      /s/       LANA MYERS
                                                                JUSTICE